Citation Nr: 0432934	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
claimed as secondary to ionizing radiation exposure.

2.  Entitlement to service connection for a bilateral arm 
disability, claimed as secondary to ionizing radiation 
exposure.

3.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to December 
1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
issued a May 2003 rating decision from the RO in Togus, 
Maine, that denied the above claims.  

In September 2004, the veteran, his spouse, and his son 
appeared at the Boston RO and testified before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required for compliance with the 
duty to assist.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims.

The veteran has reported that he underwent surgery on his 
lung in 1982 at Winchester Hospital.  He also indicated that 
he received recent treatment for peripheral neuropathy by VA.  
Accordingly, these records should be obtained on remand.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain any 
outstanding medical evidence, to include, 
but not limited to, records from 
Winchester Hospital dated in 
approximately 1982 and the VA Boston 
Healthcare System, i.e., Jamaica Plain 
and Bedford, dated since 2002.  If no 
such records are available, it should be 
noted in the claims file.

2.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


